                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                                   )
ex rel. LEANN MARSHALL, and                                 )
LEANN MARSHALL, INDIVIDUALLY,                               )
                                                            )
STATE OF TENNESSEE,                                         )
ex rel. LEANN MARSHALL, and                                 )
LEANN MARSHALL, INDIVIDUALLY,                               )   Civ. No. 3:17-cv-96
                                                            )   Hon. Judge Collier
       Plaintiffs/Relators,                                 )
                                                            )   JURY DEMAND
v.                                                          )
                                                            )
UNIVERSITY OF TN MEDICAL CENTER HOME                        )
CARE SERVICES, LLC, and LHC GROUP, INC.,                    )
                                                            )
       Defendants.                                          )

******************************************************************************

UNITED STATES OF AMERICA ex rel.                )
VIB PARTNERS,                                   )
                                                )
      Plaintiff/Relator,                        ) Civ. No. 3:19-cv-84
                                                ) Hon. Judge Collier
                                                )
v.                                              ) JURY DEMAND
                                                )
LHC GROUP, INC.,                                )
                                                )
      Defendant.                                )
______________________________________________________________________________

         RELATORS’ UNOPPOSED MOTION TO CONSOLIDATE CASES
______________________________________________________________________________

       Pursuant to Federal Rule of Civil Procedure 42(a), Relator LeAnn Marshall (“Marshall”)

and Relator VIB Partners (“VIB”) jointly move this Honorable Court for an order consolidating

the above-captioned actions—i.e., United States et al. ex rel. Marshall v. LHC Group, Inc. et al.,

3:17-cv-00096-CLC-DCP (E.D. Tenn.) (the “Marshall case”), and United States et al. ex rel. VIB
Partners v. LHC Group, Inc., 3:19-cv-00084-CLC-DCP (E.D. Tenn.) (the “VIB case”). 1

Consolidation of the Marshall and VIB cases is appropriate because: (1) both share common

questions of law and fact and largely involve the same defendants; and (2) consolidation will

promote judicial economy because both cases are before this Court, and the parties intend to file

similar and/or related pleadings.

         Relators have conferred with Defendants about this Motion. The Parties agree that

consolidation would not waive any Parties’ rights to assert any arguments that could have been

made separately in either matter, including under 31 U.S.C. § 3730(b)(5), 31 U.S.C. § 3730(e), or

any other appropriate statute or rule. Rather, consolidation is requested as a procedural device to

promote judicial efficiency and eliminate the likelihood of overlapping briefing in both matters.

Without waiving their rights to raise arguments with regard to either Marshall or VIB, Defendants

consent to consolidation. Relators have also conferred with the United States, and it does not

oppose consolidation of the two matters.

                                         BACKGROUND

         Relator Marshall filed a qui tam complaint on March 16, 2017, against the University of

Tennessee Medical Center and LHC Group, Inc. (“LHC”). (Marshall Doc. 2). Her complaint

alleged violations of the False Claims Act (“FCA”), 31 U.S.C. § 3729 et seq., and the Tennessee

Medicaid False Claims Act (“TN FCA”), Tenn. Code Ann. § 71-5-181 et seq. Relator VIB filed

a qui tam complaint on June 26, 2017, against LHC in which VIB alleged violations of the FCA.

(VIB Doc. 1).

         After the Marshall and VIB complaints were filed and served on the Government, the

United States investigated the allegations raised in each of the cases. On March 1, 2019, the United



1
    This Motion will be filed in both the Marshall and VIB cases.
                                                 -2-
States moved to transfer the VIB case to the Eastern District of Tennessee, where the Marshall

case was pending. (VIB Doc. 27). The Court granted the transfer request on March 8, 2019, and

the case was transferred to this District on March 12, 2019. (VIB Docs. 29-30). As a result of that

transfer, both the VIB and Marshall cases are now pending before this Court. Subsequently, on

February 6, 2020, the United States filed a Notice that it was declining to intervene in both the

Marshall and the VIB cases. (Marshall Doc. 29; VIB Doc. 43). Both cases were unsealed on March

4, 2020. (Marshall Doc. 30; VIB Doc. 44).

       Relators obtained waivers of service of summons from Defendants, and those were

executed and filed in the Marshall and VIB cases on May 28, 2020. (Marshall Doc. 31-33; VIB

Doc. 45). Based on that date, Defendants’ deadline to answer or otherwise respond is July 20,

2020. Fed. R. Civ. P. 12(a)(1)(A)(ii).

       In addition, pertinent to this Motion, Marshall and VIB have executed an agreement to

jointly prosecute the actions and are now represented by the same counsel in both cases.

                                          ARGUMENT

       Consolidation of cases is governed by Federal Rule of Civil Procedure 42(a), which

provides “[i]f actions before the court involve a common question of law or fact, the court

may…consolidate the actions.” Fed. R. Civ. P. 42(a)(2). The decision to consolidate cases is within

the district court’s discretion, though it should take care that consolidation does not result in an

unfair advantage or unavoidable prejudice. Blanchard v. TVA, No. 3:09-CV-09, 2010 U.S. Dist.

LEXIS 67934, *6 (E.D. Tenn. Jul. 8, 2010) (citing Cantrell v. GAF Corp., 999 F.2d 1007, 1011

(6th Cir. 1993)).

       Consolidation may be appropriate even where the parties and issues are not identical, so

long as the common questions of law or fact are central issues. Corning Inc. v. DHL Holdings



                                                -3-
(USA), Inc., No. 06-206-KSF, 2006 U.S. Dist. LEXIS 104659, *7 (E.D. Ky. Oct. 26, 2006). Once

a court determines that there are common questions of law or fact, it should then consider the

following four factors:

               [1] the risk of inconsistent adjudications of common factual and
               legal issues, [2] the burden on parties, witnesses and available
               judicial resources posed by multiple lawsuits, [3] the length of time
               required to conclude multiple suits as against a single one, and [4]
               the relative expense to all concerned of the single-trial, multiple-trial
               alternatives.

Cantrell, 999 F.2d at 1011. The burden is on the party seeking consolidation to convince the court

that consolidation is warranted. Corning, 2006 U.S. Dist. LEXIS 104659 at *7.

       In the Sixth Circuit, courts have regularly consolidated FCA cases brought by different

relators. See, e.g., United States ex rel. Martin v. Life Care Ctrs. of Am., Inc., 912 F.Supp.2d 618

(E.D. Tenn. Nov. 15, 2012) (granting consolidation of qui tam cases sought prior to the

Government’s intervention decision); United States ex rel. Alt v. Anesthesia Servs. Assocs., PLLC,

No. 3:16-cv-0549, 2019 U.S. Dist. LEXIS 223011 (M.D. Tenn. Dec. 31, 2019) (discussing the

consolidation of five qui tam cases); United States ex rel. Hayward v. SavaSeniorCare, LLC, No.

3:11-00821, 2016 U.S. Dist. LEXIS 132336 (M.D. Tenn. Sep. 27, 2016) (discussing the

consolidation of three qui tam cases and the filing of a consolidated complaint); United States ex

rel. Tillson v. Lockheed Martin Energy Sys., Nos. 5:00CV-39-M, 5:99CV-170-M, 2004 U.S. Dist.

LEXIS 22246 (W.D. Ky. Sep. 29, 2004) (consolidating cases while evaluating motions to dismiss).

       Here, both the Marshall and VIB cases have alleged schemes against LHC relating

generally to the upcoding of claims to government healthcare programs. (Marshall Doc 2; VIB

Doc. 1). While Defendants may argue that certain schemes are first-filed in the Marshall case or

first-filed in the VIB case—and Relators, by this motion, do not by concede such arguments—the




                                                 -4-
Parties agree that the allegations will involve common facts and present similar legal issues under

the same (i.e., the FCA) and similar (i.e., the TN FCA) statutes.

       Relators also believe consolidation will conserve judicial, as well as party, resources.

Neither complaint has been amended, so each relator may amend without seeking leave to do so

pursuant to Fed. R. Civ. P. 15(a)(1)(B), which permits amendment as of right up to 21 days after

a responsive pleading. Relators’ attorneys have advised Defendants’ counsel that Relators intend

to amend, and the Parties have worked out an agreed-upon schedule to amend prior to the filing of

a motion to dismiss, so that no unnecessary pleadings are filed. Here, the duplication would be

exacerbated by the filing of an amended complaint in the Marshall case and an amended complaint

in the VIB case, followed inevitably by two separate motions to dismiss. Relators seek to avoid

such duplication by consolidating the actions and filing one consolidated amended complaint. Both

the Marshall and VIB cases are already before the same Court, and the Relators and Defendants

are represented by the same respective counsel in both cases. Consolidation will thus obviate the

need for those same attorneys to respond to two sets of case deadlines in two different matters

involving common questions of law and fact.

       Relators anticipate that one of the issues to be briefed in motions to dismiss is whether

particular schemes alleged in each complaint are distinct and whether there are first-to-file issues

that implicate 31 U.S.C. §3730(b)(5). Cf. Rockwell Int'l Corp. v. United States, 549 U.S. 457, 476,

127 S. Ct. 1397, 1410 (2007) (distinct claims evaluated separately under public disclosure

challenge); Tillson, 2004 U.S. Dist. LEXIS 22246, at *19 (claim by claim analysis appropriate in

evaluating first-to-file issues). Because these arguments will go the timing of the original, not

amended, complaints, the filing of one consolidated amended complaint does not prejudice




                                                -5-
Defendants’ entitlement to raise arguments on motions to dismiss. 2 E.g., United States ex rel.

Johnson v. Shell Oil Co., No. 9:96 CV 66, 1998 U.S. Dist. LEXIS 23724, at *20-21 (E.D. Tex.

Dec. 8, 1998) (evaluating first-to-file arguments as to each relator subsequent to consolidating qui

tam complaints); United States ex rel. Doghramji v. Cmty. Health Sys., No. 3:11-00442, 2015 U.S.

Dist. LEXIS 178394 at *15-16 (M.D. Tenn. Feb. 25, 2015) (granting defendants’ motion to

consolidate qui tam cases to facilitate first-to-file analyses as to attorneys’ fees).

        Here, consolidation is a procedural vehicle that will promote judicial economy and

litigation efficiency and is not expected to have a substantive effect on arguments to be made on

behalf of any Party. Consolidation will not operate a waiver of any argument the Parties may make

in a motion to dismiss or in opposing the same. Under consolidation, Defendants will respond to

one complaint instead of two, and the Parties will engage in discovery in and trial of one case.

Consolidation will also simplify the Parties’ ability to file papers and streamline the Court’s ability

to rule. Thus, consolidation is appropriate under each of the factors identified by the Sixth Circuit.

See, e.g., Blanchard, 2010 U.S. Dist. LEXIS 67934 at *6 (citing Cantrell v. GAF Corp., 999 F.2d

1007, 1011 (6th Cir. 1993)).

        As part of this request, and to accommodate the efficiencies sought herein, Relators also

submit, for the Court’s approval, a modified briefing schedule that has been stipulated to by the

Parties. That stipulated briefing schedule is reflected below and is submitted as part of the attached

Proposed Stipulated Order:

        Within 30 days of the Court’s Order on this Motion, Relators will file a Consolidated
        Amended Complaint (or separate amended complaints, as appropriate under the Court’s
        Order);


2
  For example, from a practical perspective, even if Defendants successfully challenged one or
the other Relator’s first-filed status with regard to any particular scheme, that scheme would still
be pending against LHC, before the same Court, and prosecuted by the same counsel (and by
both Relators, under a joint prosecution agreement).
                                                  -6-
       Within 45 days thereafter, Defendants will file their motion (or motions, as appropriate) to
       dismiss;

       Within 30 days thereafter, Relator will respond to the motion (or motions) to dismiss; and

       Within 14 days thereafter, Defendants will file their reply (or replies).

                                         CONCLUSION

       Accordingly, for all of the foregoing reasons, Relators Marshall and VIB jointly and

respectfully request for this Honorable Court consolidate their respective actions.

                                                      Respectfully submitted,

Dated: July 10, 2020                                   s/Jennifer M. Verkamp
                                                      Jennifer M. Verkamp* (OH 0067198)
                                                      MORGAN VERKAMP LLC
                                                      35 East 7th Street, Suite 600
                                                      Cincinnati, OH 45202
                                                      Telephone: (513) 651-4400
                                                      Fax: (513) 651-4405
                                                      Email: jverkamp@morganverkamp.com
                                                      *Admitted Pro Hac Vice

                                                      Stephen J. Zralek (BPR 19871)
                                                      BONE MCALLESTER NORTON PLLC
                                                      511 Union Street, Suite 1600
                                                      Nashville City Center
                                                      Nashville, Tennessee 37219
                                                      Telephone: (615) 238-6305
                                                      szralek@bonelaw.com

                                                      Counsel for Relator


                                 CERTIFICATE OF SERVICE

        I certify that, on July 10, 2020, copies of the foregoing were served on all counsel of
record through the Court’s ECF system.
                                                 s/Jennifer M. Verkamp
                                                Jennifer M. Verkamp




                                                -7-
